74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Edward Louis GRIMES, Appellant,v.UNITED STATES POSTAL SERVICE, Appellee.
No. 95-1320.
United States Court of Appeals, Eighth Circuit.
Jan. 6, 1996.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1989, the United States Postal Service removed Edward Louis Grimes, who was then serving as Postmaster of Ridgeway, Missouri, from the Postal Service.  Grimes's removal occurred after he was charged with possessing marijuana and drug paraphernalia, charges to which he later pleaded guilty;  Grimes also supplied marijuana cigarettes to a confidential informant.  Grimes appealed the adverse agency decision to the Merit Systems Protection Board (MSPB), and claimed additionally that he was the victim of handicap discrimination based on his marijuana addiction.  After the MSPB upheld Grimes's removal and rejected his discrimination claim, Grimes brought this suit in the district court,1 renewing his discrimination claim and requesting review of the MSPB's decision.  The district court granted summary judgment in favor of the Postal Service on the discrimination claim, and upheld the MSPB's decision approving Grimes's removal from the Postal Service.  See Grimes v. United States Postal Service, 872 F. Supp. 668 (W.D.Mo.1994).


2
Upon our review of the district court's thorough opinion, the parties' briefs, and the entire record, we conclude that the district court properly rejected Grimes's discrimination claim and upheld the MSPB decision.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny as moot Grimes's motion to compel production of a pre-trial hearing transcript.



1
 The HONORABLE JOSEPH E. STEVENS, JR., United States District Judge for the Western District of Missouri